ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files its Findings of Fact and Recommendation upon the Petition for Reinstatement filed by Robert C. Price and recommends that the Petitioner be reinstated to the practice of law, subject to his practice being monitored by Mary M. Runnells.
And this Court, being duly advised, now finds that the Commission's recommendation should be approved and the Petitioner should be reinstated subject to his practice being monitored for a period of two years by Mary M. Runnells, and that, during such period, she report every six months to the Indiana Supreme Court Disciplinary Commission as to Petitioner's progress in the practice of law.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that the Petitioner, Robert C. Price, is hereby reinstated as an attorney at the Bar of this Court, effective immediately but subject to his practice being monitored in the manner heretofore set out.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner's suspension.
All Justices concur.